Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/15/2022 has been entered.

                                                             Response to Arguments

Applicant has argued that Yamazaki teaches away from the claimed invention because Yamazaki discloses that the inorganic insulating layer of Yamazaki functions as a hydrogen supply source (page 14 of  Applicant's Response of 6/14/2022).  This argument is respectfully found to be not persuasive because Yamazaki does not discredit or criticize or discourage the solution claimed (MPEP 2145 X.  D.  (1)) The Nature of the Teaching I Highly Relevant).  Applicant has not stated support for the teaching of an inorganic insulating layer being a hydrogen supply source by Yamazaki being a teaching away from the claimed invention according to MPEP 2145 X.D. (1).  In support of that a hydrogen supply source insulation layer such as SiN or SiON is known in the art to be beneficial rather than teaching away from the teaching of Yamazaki, Nagai et al (US 2009/0078974 A1) discloses SiN as a hydrogen source for reducing dark current in a display (para. 0010) and Nakagawa et al (US 2009/0302408 A1) discloses SiON as a hydrogen source for decreasing dark current in a display (para. 0099).
With respect to claim 30, Applicant has argued that "the Examiner has failed to establish a prima facie case of obviousness with respect to a first inorganic layer that includes at least one layer including silicon, oxygen, nitrogen and hydrogen in which 'a difference in a light transmittance of the at least one laye that has been irradiated with sunlight for 1-6 hours in a blue light wavelength region, a green light wavelength region and a red light wavelength region as compared to a light transmittance of the at least one layer has not been irradiated with sunlight in a blue light wavelength region, the green light wavelength region and the red light wavelength region is less than or equal to about 0.4".  Applicant has also argued that the Kon exposure test is carried on a hard coating layer having a different structure as the first inorganic layer recited in claim 30 which includes at least one layer including silicon, oxygen, nitrogen, and hydrogen and that the exposure test in Kon was performed with different conditions and therefore the test by Kon does not concern a difference in light transmittance with sunlight for 1-6 hours and that none of the references teach or suggest the recited differences in light transmittance of the at least one layer of the first inorganic layer.  These arguments are respectfully found to be not persuasive because on page 15 of the last Office Action the rejection of claim 30 includes the Fig. and the paragraphs of the Takai reference which teaches the structures recited in claim 30.  Applicant has stated that the references do not teach the structures, however Applicant has not stated evidence for this statement in Applicant's arguments or the error in the rejection of the last Office Action with respect to the recited structure of claim 30 (MPEP 2145 (I) Argument does not replace evidence where evidence is necessary).  With respect to page 19 in which Applicant has argued that the Kon exposure test is carried out on a hard coating layer having different structure, the Kon reference is not relied upon for the structure, as the primary reference, Takai was relied upon for the recited limitations of the structure.  With respect to the test carried out by Kon, Applicant has argued that the Kon test included different conditions, such as 8000 hours of UV irradiation intensity of 180 W/m.sup2, a black panel temperature of 63 degrees C .  This argument is respectfully not found to be persuasive because claim language of claim  30 does not exclude the conditions argued by Applicant .  With respect to Applicant's argument that Takai does not discloses the recited layer, Takai and Anwar in combination recite a layer which includes silicon, oxygen, nitrogen, and hydrogen, as Takai and Anwar disclose deposited films which include silicon, oxygen, nitrogen, and hydrogen in the deposition gases, as stated in the rejection of claim 30, which satisfies the claim language of claim 30.  With respect to the test results recited in claim 30, the rejection of claim 30 of the last Office Action has stated reasoning for the relationship of the haze and the transmittance and provided the portions of the references which relate the transmittance to the haze results of the references.  Applicant has not stated evidence of error in the reasoning of the relationship found in the combination of the references of the last Office Action, but rather has argued that transmittance and haze are opposite to each other.  This argument is respectfully found to be not persuasive because this argument does not take into account the reasoning of the last Office Action which states reasoning taken from the combined references as stated in the rejection of claim 30 of the last Office Action and the argument does not state evidence of error in the reasoning of the rejection made in view of the combined references (MPEP 2145 (I) Argument does not replace evidence where evidence is necessary) .  Applicant has argued that the claims dependent upon claim 1 are allowable for reasons argued for the allowability of claim 1 and because of dependence of the dependent claim upon claim 1. Applicant's arguments with respect to claim 1 have been responded to as stated above.   Applicant has amended claim 18 .  New grounds of rejection are made.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamazaki et al (US 2009/0283775 A1)(“Yamazaki”) in view of of Kawahara et al (US 2005/0249876 A1()”Kawahara”)   and of Shimoto et al (US 2009/0061603 A1)(“Shimoto”) and Lang et al (US 2014/0264311 A1) and Nagai et al (US 2009/0078974 A1)(“Nagai”).
Yamazaki discloses a display device (para. 0004 and 0009)
Including a substrate
A light emitting layer on the substrate 101 (para. 0050 and Fig. 2A-2C)
A sealing portion on the light emitting layer, as Yamazaki discloses a sealing material over the pixel portion (par. 0091 and Fig. 11A), and on is defined as “so as to be a covering for” (Merriam-Webster’s College Dictionary, 1982)
The sealing portion includes a first inorganic layer 122 (Fig. 2C and para. 0054)
Yamazaki does not disclose all of the recited ranges of the composition of the inorganic sealing material.. Yamazak i is silent with respect to the first inorganic layer is disposed on the light emitting layer such that the light emitting layer is between the substrate and the firs inorganic layer.
Yamazaki discloses the inorganic layer includes a layer including silicon, oxygen, nitrogen, and hydrogen, a content of silicon  being about   25-35 at%   a content of oxygen being  about  15-30 at%   a content of nitrogen being about 20-30 at%    and a content of hydrogen being about   15-25 at% (para. 0054), the amounts overlapping the recited amounts, therefore the amounts are obvious (MPEP 2144.05 Obviousness of similar or overlapping ranges).    
Kawahara, in the same field of endeavor of ALD and CVD (para. 0002), discloses a chamber for deposition on a substrate in which the gas supply pipes, for example pipes 105a, 105b, 105c, etc,,  are separate pipes for the precursors, such that the different raw materials are prevented from mixing (para. 0034 and Fig. 5). The deposited films may be oxides and oxynitrides (para. 0024). The devices which are fabricated includes display elements (para. 0074), and forming thin layers with excellent electrical properties (para. 0074).
Shimoto, in the same field of endeavor of light absorption by insulating layers (para. 0012), discloses that the ratio of oxygen to nitrogen  or silicon in insulating layers affects the light absorption characteristics (para. 0012).
Lang, in the  same field of endeavor of organic light emitting components (Abstract), discloses a cover glass over the electroluminescent component, which includes an organic electroluminescent layer between two electrodes, an inorganic layer on the electrode which is under the inorganic layer, and a top cover glass on the inorganic layer (para. 0005, 0015, and  0017), the glass cover providing protection for the electroluminescent component (para. 0015) providing protection for example against moisture,  and the topmost encapsulation layer next to the top glass cover layer  being for example silicon oxide (para. 0118).
 Nagai, in support of that a hydrogen supply source insulation layer such as SiN or SiON is known in the art to be beneficial rather than teaching away from the teaching of Yamazaki, Nagai  discloses SiN as a hydrogen source for reducing dark current in a display (para. 0010)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the apparatus disclosed by Kawahara with the method disclosed by Yamazaki in order to obtain the benefits disclosed by Kawahara.
Shimimoto  supports that the light absorption characteristics of the insulating films in the device disclosed by Yamazaki are affected by the deposition conditions which affect the proportions of silicon, nitrogen, and oxygen.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have combined the arrangement disclosed by Lang with the device disclosed by Yamazaki in order to obtain the benefits disclosed by Lang such as protection provided by the glass cover and the protection from moisture from the inorganic insulation layer under the glass cover.
  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included the insulting layer disclosed by Yamazaki in order to obtain the benefit disclosed by Nagai a hydrogen supply source insulation layer such as  SiON is known in the art to be beneficial rather than teaching away from the teaching of Yamazaki, as Nagai  discloses SiN as a hydrogen source for reducing dark current in a display (para. 0010)
  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the disclosure made by Nagai in n support of that a hydrogen supply source insulation layer such as SiN or SiON as disclosed by Yamazaki  is known in the art to be beneficial rather than teaching away from the teaching of Yamazaki, Nagai et al (US 2009/0078974 A1) discloses SiN as a hydrogen source for reducing dark current in a display (para. 0010)
Re claim 2:  Yamazaki discloses the inorganic layer includes a layer including silicon, oxygen, nitrogen, and hydrogen, a content of silicon  being about   25-35 at%   a content of oxygen being  about  15-30 at%   a content of nitrogen being about 20-30 at%    and a content of hydrogen being about   15-
25 at%, (para. 0054) the amounts overlapping the recited amounts, therefore the amounts are obvious (MPEP 2144.05 Obviousness of similar or overlapping ranges). 
Re claim 3:  Yamazaki discloses a film including SiON:H, as Yamazaki discloses silicon oxide nitride film containing hydrogen (para. 0054).
Re claim 4:  Yamazaki discloses the sealing portion includes a second inorganic layer between the first inorganic layer and the light emitting layer , as Yamazaki discloses in Fig. 11B the driving circuit, which is below the light emitting layer (para. 0008), and a first inorganic insulating layer 124 and a second inorganic layer 122 (para. 0049-0050 and Fig. 2B and 2C and Fig. 11B and para. 0093).
Re claim 5:  Yamazaki discloses an organic encapsulation layer 123 (para. 0055 and Fig. 2C)   
Re claim 6:  Yamazaki discloses the organic layer 123 is between first inorganic layer 124 and a second inorganic layer 122 (Fig. 2C and para. 0049-0050).


Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamazaki et al (US 2009/0283775 A1)(“Yamazaki”)  ”) in view of of Kawahara et al (US 2005/0249876 A1()”Kawahara”) and of Shimoto et al (US 2009/0061603 A1)(“Shimoto”)   and Lang et al (US 2014/0264311 A1) and Nagai et al (US 2009/0078974 A1)(“Nagai”)   as applied to claim 1 above, and further in view of Yamazaki et al (US 2007/0278489 A1)(“Yamazaki ‘489”).
Yamazaki in view of Kawahara and of Shimoto  and Lang d and Nagai iscloses the limitations of claim 1 as stated above.  Yamazaki in view of Kawahara and of Shimoto and Lang and Nagai is silent with respect to the recited  refractive index.
Yamazaki ‘489, in the same field of endeavor of barrier films for light emitting devices (Abstract), discloses a refractive index for an inorganic barrier film formed from Si, N, O, and H of 1.85 (para. 0063).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the refractive index disclosed by Yamazaki ‘489 with the device disclosed by Yamazaki in view of Kawahara and Shimoto and Lang and Nagai  because “about 1.70” allows for ranges slightly above 1.70 (MPEP 2144.05(I) Overlapping, approaching, and similar ranges).

Claims 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamazaki et al (US 2009/0283775 A1)(“Yamazaki”) in view of of Kawahara et al (US 2005/0249876 A1()”Kawahara”)   and of Shimoto et al (US 2009/0061603 A1)(“Shimoto”)   and Lang et al (US 2014/0264311 A1)   and Nagai et al (US 2009/0078974 A1)(“Nagai”)  as applied to claim 1 above, and further in view of Lee et al (US 2017/0005292 A1)(“Lee”).
Yamazak in view of Kawahara and of Shimoto and Lang and Nagai discloses the limitations of claim 1 as stated above.  Yamazaki in view of Kawahara and of Shimoto and Lang and Nagai is silent with respect to the first inorganic layer includes at least two sub-inorganic layers.
Lee, in the same field of endeavor of inorganic layers for OLED displays (Abstract), discloses a display including a substrate 210 including a display area AA and a nondisplay area NA and an encapsulation film including a first inorganic sub-layer 221 and a second inorganic sub-layer 222 (para. 0099 and Fig. 5) and an organic layer 223 (para. 0111).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the arrangement disclosed by Lee with the device disclosed by Yamazaki in view of Kawahara and of Shimoto and Lang and Nagai in order to obtain the benefit of improvement in the protection of the light emitting device from humidity and preventing damage to the light emitting device as disclosed by Lee (Lee, para. 0014).
Re claim 9:  Lee discloses a second inorganic layer on the organic layer 323, the second inorganic layer includes a first sub-layer 324, and a second sub-layer 325 (para. 0131-0135 and Fig. 6).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the arrangement disclosed by Lee with the device disclosed by Yamazaki in view of Kawahara and of Shimoto  and Lang and Nagai in order to obtain the benefit of improvement in the protection of the light emitting device from humidity and preventing damage to the light emitting device as disclosed by Lee (Lee, para. 0014).
Re claim 10:  Yamazaki discloses a display device (para. 0004 and 0009)
Including a substrate
A light emitting layer on the substrate 101 (para. 0050 and Fig. 2A-2C)
A sealing portion on the light emitting layer, as Yamazaki discloses a sealing material over the pixel portion (par. 0091 and Fig. 11A), and on is defined as “so as to be a covering for “ (Merriam-Webster’s College Dictionary, 1982)
The sealing portion includes a first inorganic layer 122 (Fig. 2C and para. 0054)
Yamazaki does not disclose all of the recited ranges of the composition of the inorganic sealing material..
Yamazaki discloses the inorganic layer includes a layer including silicon, oxygen, nitrogen, and hydrogen, a content of silicon  being about   25-35 at%   a content of oxygen being  about  15-30 at%   a content of nitrogen being about 20-30 at%    and a content of hydrogen being about   15-25 at% (para. 0054), the amounts overlapping the recited amounts, therefore the amounts are obvious (MPEP 2144.05 Obviousness of similar or overlapping ranges).    


Claims 11-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamazaki et al (US 2009/0283775 A1)(“Yamazaki”)  in view of of Kawahara et al (US 2005/0249876 A1()”Kawahara”)   and of Shimoto et al (US 2009/0061603 A1)(“Shimoto”) and Lang et al (US 2014/0264311 A1)  in view of Lee et al (US 2017/0005292 A1)(“Lee” and Nagai et al (US 2009/0078974 A1)(“Nagai”)  as applied to claim 10 above, and further in view of Sakama et al (US 6,919,282 B2)(“Sakama”).
           Ymazaki in view of Kawahara and of Shimoto and Lang and Nagai  in view of Lee discloses the limitations of claim 10 as stated above.  Yamazak in view of Kawahara and of Shimoto and Lang and Nagai  in view of Lee is silent with respect to the recited relative content of the components of a second sub-inorganic layer.
Sakama, in the same field of endeavor of silicon oxynitride films which include hydrogen (Abstract), discloses a composition of the film which is graded, as Sakama discloses composition changed through the thickness of the film, or the composition changes with respect to stacked layers (col. 4, lines 25-39).  With respect to the recited composition of the second and third sub-inorganic layers, The protective films 122 and 127, which correspond to encapsulating films,  are formed of hydrogen containing silicon oxynitride (col. 17, lines 36-53) and Fig. 4D).  With respect to the recited content of the recited sub-layers, this is a result-effective limitation, which one of ordinary skill in the art would have been able to determine through ordinary optimization (MPEP 2144.05 (II) and MPEP 1244.05(III)(c))), as Sakama discloses properties of the film dependency upon the ratios of the constituents of the film (Table 2, col. 6).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the  forming layers with different concentrations which are graded as disclosed by Sakama in the device disclosed by Yamazaki in view of Kawahara and of Shimoto and Lang and Nagai in order to obtain the benefit of control of defect density of the film as disclosed by Sakama (Sakama, col. 1, lines 64-67 and col. 2, lines 1-14).


Claims 15 -16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamazaki et al (US 2009/0283775 A1)(“Yamazaki”)  in view of of Kawahara et al (US 2005/0249876 A1()”Kawahara”)   and of Shimoto et al (US 2009/0061603 A1)(“Shimoto”) and Lang et al (US 2014/0264311 A1)    in view of Lee et al (US 2017/0005292 A1)(“Lee”) and Nagai et al (US 2009/0078974 A1)(“Nagai”)   as applied to claim 9  above, and further in view of Yamazaki et al (US 2007/0278489 A1)(“Yamazaki ‘489”).
Re claims 15-16:  Yamazak in view of Kawaharai and of Shimoto and Lang and Nagai  in view of Lee discloses the limitations of claim 15 as stated above.  Yamazakiin view of Kawahara and of Shimoto and Lang  and Nagai and  in view of Lee is silent with respect to the recited relative refractive index.
Yamazaki ‘489, in the same field of endeavor of barrier films for light emitting devices (Abstract), discloses a refractive index for an inorganic barrier film formed from Si, N, O, and H of 1.85 (para. 0063).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the refractive index disclosed by Yamazaki ‘489 with the device disclosed by Yamazakiin view of Kawahara and of Shimoto and Lang and Nagai and of Lee  because Yamazaki ‘489 discloses relationship between the composition of the SiON:H film and refractive index, which is a disclosure that the composition is a result-effective variable with respect to refractive index, and therefore one of ordinary skill in the art  would have been able to determine through ordinary optimization (MPEP 2144.05 (II) and MPEP 1244.05(III)(c))),


Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamazaki et al (US 2009/0283775 A1)) (“Yamazaki”)   in view of of Kawahara et al (US 2005/0249876 A1()”Kawahara”)   and of Shimoto et al (US 2009/0061603 A1)(“Shimoto”)  and Lang et al (US 2014/0264311 A1)   and Nagai et al (US 2009/0078974 A1)(“Nagai”) in view of Lee et al (US 2017/0005292 A1)(“Lee”).
Yamazaki discloses a display device (para. 0004 and 0009)
Including a substrate
A light emitting layer on the substrate 101 (para. 0050 and Fig. 2A-2C)
A sealing portion on the light emitting layer, as Yamazaki discloses a sealing material over the pixel portion (par. 0091 and Fig. 11A), and on is defined as “so as to be a covering for “ (Merriam-Webster’s College Dictionary, 1982)
The sealing portion includes a first inorganic layer 122 (Fig. 2C and para. 0054)
Yamazaki does not disclose all of the recited ranges of the composition of the inorganic sealing material..
Yamazaki discloses the inorganic layer includes a layer including silicon, oxygen, nitrogen, and hydrogen, a content of silicon  being about   25-35 at%   a content of oxygen being  about  15-30 at%   a content of nitrogen being about 20-30 at%    and a content of hydrogen being about   15-25 at% (para. 0054), the amounts overlapping the recited amounts, therefore the amounts are obvious (MPEP 2144.05 Obviousness of similar or overlapping ranges).    
Lee, in the same field of endeavor of inorganic layers for OLED displays (Abstract), discloses a display including a substrate 210 including a display area AA and a nondisplay area NA and an encapsulation film including a first inorganic sub-layer 221 and a second inorganic sub-layer 222 (para. 0099 and Fig. 5) and an organic layer 223 (para. 0111).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the arrangement disclosed by Lee with the device disclosed by Yamazaki in order to obtain the benefit of improvement in the protection of the light emitting device from humidity and preventing damage to the light emitting device as disclosed by Lee (Lee, para. 0014).



Claims 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamazaki et al (US 2009/0283775 A1)(“Yamazaki”) in view of of Kawahara et al (US 2005/0249876 A1()”Kawahara”)   and of Shimoto et al (US 2009/0061603 A1)(“Shimoto”) and Lang et al (US 2014/0264311 A1)      in view of Won et al (US 2006/0078677 A1)(“Won”) and of Adachi (US 2011/0186822 A1)  and Nagai et al (US 2009/0078974 A1)(“Nagai”).
Yamazaki discloses a method of forming display device (para. 0004 and 0009)
Including 
Forming a light emitting layer on the substrate 101 (para. 0050 and Fig. 2A-2C)
The flow rate of N20 is about 5 times that of NH3.
A sealing portion on the light emitting layer, as Yamazaki discloses a sealing material over the pixel portion (par. 0091 and Fig. 11A), and on is defined as “so as to be a covering for “ (Merriam-Webster’s College Dictionary, 1982)
The sealing portion includes a first inorganic layer 122 (Fig. 2C and para. 0054)
Yamazaki does not disclose   Disposing a structure including a substrate and a light emitting layer in a chamber
Supplying into the chamber SiH4 from a first supply pipe, NH3 from a second supply pipe and N2O from a third supply pipe, and N2 from a fourth supply pipe and H2 from a fifth supply pipe to form a sealing portion of inorganic layer on the light emitting layer and Yamazaki does not disclose all of the recited ranges of the composition of the inorganic sealing material..
Yamazaki discloses the inorganic layer includes a layer including silicon, oxygen, nitrogen, and hydrogen, a content of silicon  being about   25-35 at%   a content of oxygen being  about  15-30 at%   a content of nitrogen being about 20-30 at%    and a content of hydrogen being about   15-25 at% (para. 0054), the amounts overlapping the recited amounts, therefore the amounts are obvious (MPEP 2144.05 Obviousness of similar or overlapping ranges).    
Won, in the same field of endeavor of depositing material layers on display devices (Abstract), discloses depositing an inorganic barrier layer containing silicon on a display substrate (step 606, Fig. 5) including  an N2O source, an NH3 source (para. 0039) an H2 source (para. 0041), a SiH4 source (para. 0037), and an N2 source (para. 0039).
Adachi, in the same field of endeavor of forming SiON:H film, (Abstract), discloses that the composition of the film is affected by the N2O flow rate (Table 1, page 7 and para. 0087).
Nagai, in support of that a hydrogen supply source insulation layer such as SiN or SiON is known in the art to be beneficial rather than teaching away from the teaching of Yamazaki, Nagai  discloses SiN as a hydrogen source for reducing dark current in a display (para. 0010)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the arrangement disclosed by Won with the method disclosed by Yamazaki in order to obtain the benefit of control of the flow rates of the source gases.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the disclosure made by Adachi with the method disclosed by Yamazaki in order to obtain the benefit of controlling the properties of the film as disclosed by Adachi, and the flow rate is taught by Adachi to be a result effective variable, therefore one of ordinary skill in the art would have been able to determine the ratios of gases by routing optimization (MPEP 2144.05 (II) and MPEP 2144.05 (II)(B)).
  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the disclosure made by Nagai in n support of that a hydrogen supply source insulation layer such as SiN or SiON as disclosed by Yamazaki  is known in the art to be beneficial rather than teaching away from the teaching of Yamazaki, Nagai et al (US 2009/0078974 A1) discloses SiN as a hydrogen source for reducing dark current in a display (para. 0010)
Yamazaki also discloses a sealing portion on the light emitting layer, as Yamazaki discloses a sealing material over the pixel portion (par. 0091 and Fig. 11A), and on is defined as “so as to be a covering for” (Merriam-Webster’s College Dictionary, 1982)
The sealing portion includes a first inorganic layer 122 (Fig. 2C and para. 0054)
Yamazaki does not disclose all of the recited ranges of the composition of the inorganic sealing material.. Yamazak i is silent with respect to the first inorganic layer is disposed on the light emitting layer such that the light emitting layer is between the substrate and the firs inorganic layer.
Yamazaki discloses the inorganic layer includes a layer including silicon, oxygen, nitrogen, and hydrogen, a content of silicon  being about   25-35 at%   a content of oxygen being  about  15-30 at%   a content of nitrogen being about 20-30 at%    and a content of hydrogen being about   15-25 at% (para. 0054), the amounts overlapping the recited amounts, therefore the amounts are obvious (MPEP 2144.05 Obviousness of similar or overlapping ranges).    
Kawahara, in the same field of endeavor of ALD and CVD (para. 0002), discloses a chamber for deposition on a substrate in which the gas supply pipes, for example pipes 105a, 105b, 105c, etc,,  are separate pipes for the precursors, such that the different raw materials are prevented from mixing (para. 0034 and Fig. 5). The deposited films may be oxides and oxynitrides (para. 0024). The devices which are fabricated includes display elements (para. 0074), and forming thin layers with excellent electrical properties (para. 0074).
Shimoto, in the same field of endeavor of light absorption by insulating layers (para. 0012), discloses that the ratio of oxygen to nitrogen  or silicon in insulating layers affects the light absorption characteristics (para. 0012).
Lang, in the  same field of endeavor of organic light emitting components (Abstract), discloses a cover glass over the electroluminescent component, which includes an organic electroluminescent layer between two electrodes, an inorganic layer on the electrode which is under the inorganic layer, and a top cover glass on the inorganic layer (para. 0005, 0015, and  0017), the glass cover providing protection for the electroluminescent component (para. 0015) providing protection for example against moisture,  and the topmost encapsulation layer next to the top glass cover layer  being for example silicon oxide (para. 0118).
 Nagai, in support of that a hydrogen supply source insulation layer such as SiN or SiON is known in the art to be beneficial rather than teaching away from the teaching of Yamazaki, Nagai  discloses SiN as a hydrogen source for reducing dark current in a display (para. 0010)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the apparatus disclosed by Kawahara with the method disclosed by Yamazaki in order to obtain the benefits disclosed by Kawahara.
Shimimoto  supports that the light absorption characteristics of the insulating films in the device disclosed by Yamazaki are affected by the deposition conditions which affect the proportions of silicon, nitrogen, and oxygen.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have combined the arrangement disclosed by Lang with the device disclosed by Yamazaki in order to obtain the benefits disclosed by Lang such as protection provided by the glass cover and the protection from moisture from the inorganic insulation layer under the glass cover.
  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included the insulting layer disclosed by Yamazaki in order to obtain the benefit disclosed by Nagai a hydrogen supply source insulation layer such as  SiON is known in the art to be beneficial rather than teaching away from the teaching of Yamazaki, Nagai et al (US 2009/0078974 A1) discloses SiN as a hydrogen source for reducing dark current in a display (para. 0010)
  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the disclosure made by Nagai in n support of that a hydrogen supply source insulation layer such as SiN or SiON as disclosed by Yamazaki  is known in the art to be beneficial rather than teaching away from the teaching of Yamazaki, Nagai et al (US 2009/0078974 A1) discloses SiN as a hydrogen source for reducing dark current in a display (para. 0010)
 Yamazaki discloses the inorganic layer includes a layer including silicon, oxygen, nitrogen, and hydrogen, a content of silicon  being about   25-35 at%   a content of oxygen being  about  15-30 at%   a content of nitrogen being about 20-30 at%    and a content of hydrogen being about   15-
25 at%, (para. 0054) the amounts overlapping the recited amounts, therefore the amounts are obvious (MPEP 2144.05 Obviousness of similar or overlapping ranges). 
 Yamazaki discloses a film including SiON:H, as Yamazaki discloses silicon oxide nitride film containing hydrogen (para. 0054).
 Yamazaki discloses the sealing portion includes a second inorganic layer between the first inorganic layer and the light emitting layer , as Yamazaki discloses in Fig. 11B the driving circuit, which is below the light emitting layer (para. 0008), and a first inorganic insulating layer 124 and a second inorganic layer 122 (para. 0049-0050 and Fig. 2B and 2C and Fig. 11B and para. 0093).
  Yamazaki discloses an organic encapsulation layer 123 (para. 0055 and Fig. 2C)   
 Yamazaki discloses the organic layer 123 is between first inorganic layer 124 and a second inorganic layer 122 (Fig. 2C and para. 0049-0050).




Claims 18-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamazaki et al (US 2009/0283775 A1)(“Yamazaki”) in view of Won et al (US 2006/0078677 A1)(“Won”) and of Adachi (US 2011/0186822 A1)  and Nagai et al (US 2009/0078974 A1)(“Nagai”).
Yamazaki discloses a method of forming display device (para. 0004 and 0009)
Including 
Forming a light emitting layer on the substrate 101 (para. 0050 and Fig. 2A-2C)
The flow rate of N20 is about 5 times that of NH3.
A sealing portion on the light emitting layer, as Yamazaki discloses a sealing material over the pixel portion (par. 0091 and Fig. 11A), and on is defined as “so as to be a covering for “ (Merriam-Webster’s College Dictionary, 1982)
The sealing portion includes a first inorganic layer 122 (Fig. 2C and para. 0054)
Yamazaki does not disclose   Disposing a structure including a substrate and a light emitting layer in a chamber
Supplying into the chamber SiH4 from a first supply pipe, NH3 from a second supply pipe and N2O from a third supply pipe, and N2 from a fourth supply pipe and H2 from a fifth supply pipe to form a sealing portion of inorganic layer on the light emitting layer and Yamazaki does not disclose all of the recited ranges of the composition of the inorganic sealing material..
Yamazaki discloses the inorganic layer includes a layer including silicon, oxygen, nitrogen, and hydrogen, a content of silicon  being about   25-35 at%   a content of oxygen being  about  15-30 at%   a content of nitrogen being about 20-30 at%    and a content of hydrogen being about   15-25 at% (para. 0054), the amounts overlapping the recited amounts, therefore the amounts are obvious (MPEP 2144.05 Obviousness of similar or overlapping ranges).    
Won, in the same field of endeavor of depositing material layers on display devices (Abstract), discloses depositing an inorganic barrier layer containing silicon on a display substrate (step 606, Fig. 5) including  an N2O source, an NH3 source (para. 0039) an H2 source (para. 0041), a SiH4 source (para. 0037), and an N2 source (para. 0039).
Adachi, in the same field of endeavor of forming SiON:H film, (Abstract), discloses that the composition of the film is affected by the N2O flow rate (Table 1, page 7 and para. 0087).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the arrangement disclosed by Won with the method disclosed by Yamazaki in order to obtain the benefit of control of the flow rates of the source gases.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the disclosure made by Adachi with the method disclosed by Yamazaki in order to obtain the benefit of controlling the properties of the film as disclosed by Adachi, and the flow rate is taught by Adachi to be a result effective variable, therefore one of ordinary skill in the art would have been able to determine the ratios of gases by routing optimization (MPEP 2144.05 (II) and MPEP 2144.05 (II)(B)).
Re claims 19-22::  The combination of Yamazaki, Won, and Acachi and Nagai discloses the limitations of the recited flow rates of claims 19-22 , as Adachi, in the same field of endeavor of forming SiON:H film, (Abstract), discloses that the composition of the film is affected by the N2O flow rate (Table 1, page 7 and para. 0087).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the disclosure made by Adachi with the method disclosed by Yamazaki in order to obtain the benefit of controlling the properties of the film as disclosed by Adachi, and the flow rate is taught by Adachi to be a result effective variable, therefore one of ordinary skill in the art would have been able to determine the ratios of gases by routing optimization (MPEP 2144.05 (II) and MPEP 2144.05 (II)(B)).
Re claim 23:  The combination of Yamazaki, Won, and Adachi and Nagai discloses mixing the gases from the first , second, third, fourth and fifth supply pipes and injecting the mixed gases, as Won discloses a mixture of the gases from the individual pipes is delivered into the process chamber (para. 0048) through the entry port 480 (para. 0098).
Re claims 24-25: Yamazaki discloses the inorganic layer includes a layer including silicon, oxygen, nitrogen, and hydrogen, a content of silicon  being about   25-35 at%   a content of oxygen being  about  15-30 at%   a content of nitrogen being about 20-30 at%    and a content of hydrogen being about   15-25 at% (para. 0054), the amounts overlapping the recited amounts, therefore the amounts are obvious (MPEP 2144.05 Obviousness of similar or overlapping ranges).    
Re claim 26:  Yamazaki discloses a film including SiON:H, as Yamazaki discloses silicon oxide nitride film containing hydrogen (para. 0054).


Claim 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamazaki et al (US 2009/0283775 A1)(“Yamazaki”)     in view of Won et al (US 2006/0078677 A1)(“Won”) and of Adachi (US 2011/0186822 A1)  and Nagai et al (US 2009/0078974 A1)(“Nagai”  as applied to claim 24 above, and further in view of Yamazaki et al (US 2007/0278489 A1)(“ Yamazaki ‘489”)  ).
Yamazaki in view of Won and of Adachi and Nagai discloses the limitations of claim 24 as stated above.  Yamazaki in view of Won and of Adachi and Nagai  is silent with respect to the refractive index.
Yamazaki ‘489, in the same field of endeavor of barrier films for light emitting devices (Abstract), discloses a refractive index for an inorganic barrier film formed from Si, N, O, and H of 1.85 (para. 0063).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the refractive index disclosed by Yamazaki ‘489 with the device disclosed by Yamazaki in view of Won and of Adachi and Nagai because “about 1.70” allows for ranges slightly above 1.70 (MPEP 2144.05(I) Overlapping, approaching, and similar ranges).


Claims 28-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamazaki et al (US 2009/0283775 A1)(“Yamazaki”) ”) in view of Won et al (US 2006/0078677 A1)(“Won”) and of Adachi (US 2011/0186822 A1) and Nagai et al (US 2009/0078974 A1)(“Nagai”)   as applied to claim 18 above, and further in view of Lee et al (US 2017/0005292 A1)(“lee”).
Yamazaki in view of Won and of Adachi and Nagaidiscloses the limitations of claim 18 as stated above.  Yamazaki in view of Won and of Adachi and Nagai is silent with respect to the first inorganic layer includes at least two sub-inorganic layers.
Lee, in the same field of endeavor of inorganic layers for OLED displays (Abstract), discloses a display including a substrate 210 including a display area AA and a nondisplay area NA and an encapsulation film including a first inorganic sub-layer 221 and a second inorganic sub-layer 222 (para. 0099 and Fig. 5) and an organic layer 223 (para. 0111).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the arrangement disclosed by Lee with the device disclosed by Yamazaki in view of Won and of Adachi and Nagai  in order to obtain the benefit of improvement in the protection of the light emitting device from humidity and preventing damage to the light emitting device as disclosed by Lee (Lee, para. 0014).
Re claim 29:  Lee discloses a second inorganic layer on the organic layer 323, the second inorganic layer includes a first sub-layer 324, and a second sub-layer 325 (para. 0131-0135 and Fig. 6).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the arrangement disclosed by Lee with the device disclosed by Yamazaki in view of Won and of Adachi and Nagai  in order to obtain the benefit of improvement in the protection of the light emitting device from humidity and preventing damage to the light emitting device as disclosed by Lee (Lee, para. 0014).


Claim 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takai et al (US 2008/0096305 A1)(“Takai”) in view of Kon et al (US 2017/0107345 A1)(“Kon”) and of Anwar et al (US 2008/0132080 A1)(“Anwar”) and Nagai et al (US 2009/0078974 A1)(“Nagai”)“
A display device including , as Takai discloses a solar cell device which is an array of solar cells on a substrate
A substrate 602 (Fig. 6 and para. 0099)
A light emitting layer on the substrate, the active element may be a photovoltaic element or a solar cell (para. 0097)
 A sealing portion on the light  emitting layer 
Including a sealing portion including a first inorganic layer
The first inorganic layer includes a layer including silicon, oxygen, nitrogen, and hydrogen, as Takai discloses addition of oxygen (par. 0115) and of hydrogen (para. 0130).
        Takai is silent with respect to a light emitting device and with respect to a difference in light transmittance of a layer that has been irradiated with sunlight for 1-6 hours in a blue light wavelength region a green and red light wavelength region compared to a light transmittance of a layer that has not been irradiated with sunlight in blue, green, and red wavelength regions of less than or equal to about 0.4%.  Takai discloses a solar cell device, but does not explicitly state a display device.
            Kon, in the same field of endeavor of protective coating on polymer layer (Abstract), discloses increase in haze of protection layers such as silicon oxide (para. 0229) and silicon oxynitride (included in Table 1, which begins on page 33)  and also conditions such as external solar ultraviolet light  which affects the layer (para. 0124), and Kon also discloses the change in haze with exposure to the outdoor weather conditions (page 36, Table under the heading Accelerated weather ressitance, under Change in Haze, the value is about 0.4%.
                Anwar, in the same field of endeavor of deposition of silicon-containing films (Abstract), disclosest SiON films (para. 0070) which include hydrogenated SiN (para. 00009) in solar cells and OLED (para. 0020), which is a disclosure of use of the films disclosed by Takai in OLED displays.
                 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the results disclosed by Kon with the device disclosed by Takai in order to obtain the benefit of avoiding deterioration of light transmittance which would be expected with an oxynitride layer as disclosed by Kon.
                   It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the arrangement in OLED displays as taught by Anwar with the device disclosed by Takai because Anwar discloses hydrogenated SiON films in solar cells.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARIDAD EVERHART whose telephone number is (571)272-1892. The examiner can normally be reached M-F 6:00 AM-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on 571-272-7925. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARIDAD EVERHART/Primary Examiner, Art Unit 2895